DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV, represented by Figures 9-11, in the reply filed on February 19, 2021, is acknowledged.
Allowable Subject Matter
Claim 20 is allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US1423418 (“Grikscheit”).
Regarding claim 1, Grikscheit discloses (see figs. 1 and/or 4) a service connection valve assembly consisting of:
a generally cylindrical valve body (A) and a generally cylindrical valve core (F); 

the generally cylindrical valve core is disposed within the passageway of the generally cylindrical valve body and is movable (via threaded engagement) relative to the generally cylindrical valve body in a direction parallel to the longitudinal axis between an open position (wherein the conical portion of the generally cylindrical valve core “F” is disengaged from shoulder “E”) where the generally cylindrical valve core is not engaged with the valve seat allowing fluid flow through the service connection valve assembly and a closed position (see position illustrated in fig(s). 1 and/or 4) where the generally cylindrical valve core is in sealing engagement with the valve seat preventing fluid flow through the service connection valve assembly;
the generally cylindrical valve core includes an exterior surface with threads (male threads of generally cylindrical valve core “F”, which engage female threads of the generally cylindrical valve body “A”) configured to be engaged with the threads on the 
the generally cylindrical valve core and the generally cylindrical valve body do not include an elastomeric sealing element that creates a seal therebetween (see absence of elastomeric sealing element in fig(s). 1 and/or 4).
Regarding claim 2, Grikscheit discloses the generally cylindrical valve body (“A”) is a single piece (see fig(s). 1 and 4), and the generally cylindrical valve core (“F”) is a single piece (see fig(s). 1 and 4).
Regarding claim 4, Grikscheit discloses there being no biasing spring (see figs. 1 and 4) acting on the generally cylindrical valve core (“F”).
Regarding claim 5, Grikscheit discloses (see fig. 4) the generally cylindrical valve core (“F”) and the generally cylindrical valve body (“A”) are configured such that the generally cylindrical valve core is not removable from the generally cylindrical valve body (via engagement between surfaces “R” and “S”).
Regarding claim 6, Grikscheit discloses (see fig. 1) the generally cylindrical valve core (“F”) and the generally cylindrical valve body (“A”) are configured such that the generally cylindrical valve core is removable from the generally cylindrical valve body (by unscrewing core “F” from body “A”).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3948481 (“Pollock”).
Regarding claim 1, Pollock discloses a service connection valve assembly consisting of:

the generally cylindrical valve body has a first open end (left end, relative to the orientation of fig. 1) and a second open end (right end, relative to the orientation of fig. 1), an interior surface (radially inner surface of member 11) defining a passageway extending along a longitudinal axis (axis 21) from the first open end to the second open end, a valve seat (20) within the generally cylindrical valve body through which the passageway extends, threads (female threads 17) on a portion of the interior surface between the first open end and the second open end;
the generally cylindrical valve core is disposed within the passageway of the generally cylindrical valve body and is movable relative to the generally cylindrical valve body in a direction parallel to the longitudinal axis between an open position (position illustrated in fig. 2) where the generally cylindrical valve core is not engaged with the valve seat allowing fluid flow through the service connection valve assembly and a closed position (position illustrated in fig. 1) where the generally cylindrical valve core is in sealing engagement with the valve seat preventing fluid flow through the service connection valve assembly;
the generally cylindrical valve core includes an exterior surface (radially outer surface) with threads (26) configured to be engaged with the threads on the portion of the interior surface when the generally cylindrical valve core is at the closed position (see fig. 1); and
the generally cylindrical valve core and the generally cylindrical valve body do not include an elastomeric sealing element that creates a seal therebetween (the assembly illustrated in figs. 1 and 2 do not include an elastomeric sealing element).

Regarding claim 3, Pollock discloses the valve seat (20) being metal (see col. 2, lines 29-31); and the generally cylindrical valve core (12) includes a sealing surface (27a) configured to engage with the valve seat (see fig. 1) when the generally cylindrical valve core is at the closed position; the sealing surface is metal (see col. 2, lines 44-45) whereby a metal-to-metal seal is formed between the generally cylindrical valve body and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position (position of fig. 1).
Regarding claim 4, Pollock discloses there being no biasing spring (see fig. 2) acting on the generally cylindrical valve core (12).
Regarding claim 5, Pollock discloses (see fig. 1) the generally cylindrical valve core (12) and the generally cylindrical valve body (11) are configured such that the generally cylindrical valve core is not removable from the generally cylindrical valve body (via engagement between surfaces 27a and seat 20).
Claim(s) 7-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US5727773 (“Dunnigan”).
Regarding claim 7, Dunnigan discloses a service connection valve assembly consisting essentially of:
a generally cylindrical valve body (12) and a generally cylindrical valve core (14); 

the generally cylindrical valve core is disposed within the passageway of the generally cylindrical valve body and is movable relative to the generally cylindrical valve body in a direction parallel to the longitudinal axis between an open position (position of fig. 2) where the generally cylindrical valve core is not engaged with the valve seat allowing fluid flow through the service connection valve assembly and a closed position (when end 32 abuts valve seat 28) where the generally cylindrical valve core is in sealing engagement with the valve seat preventing fluid flow through the service connection valve assembly; and
the generally cylindrical valve core includes an exterior surface with threads (58) configured to engage with the threads on the portion of the interior surface when the generally cylindrical valve core is at the closed position.
Regarding claim 8, Dunnigan discloses the generally cylindrical valve body (12) is a single piece (see fig. 2), and the generally cylindrical valve core (14) is a single piece (see fig. 2).

Regarding claim 10, Dunnigan discloses an elastomeric sealing element (o-ring 20) configured to form a seal between the generally cylindrical valve body (12) and the generally cylindrical valve core (14).
Regarding claim 11, Dunnigan discloses there being no biasing spring (see assembly of fig. 2) acting on the generally cylindrical valve core (14).
Regarding claim 12, Dunnigan discloses the generally cylindrical valve core (14) and the generally cylindrical valve body (12) are configured such that the generally cylindrical valve core is not removable from the generally cylindrical valve body (core 14 is held within body 12 via screw 18).
Regarding claim 13, Dunnigan discloses the generally cylindrical valve core (14) and the generally cylindrical valve body (12) are configured such that the generally cylindrical valve core is removable from the generally cylindrical valve body (removal of screw 18 allows for core 14 to be removed from body 12).
Regarding claim 14, Dunnigan discloses a service connection valve assembly, comprising:

the generally cylindrical valve body has a first open end (left end, relative to the orientation of fig. 2) and a second open end (right end, relative to the orientation of fig. 2), an interior surface (surface defining chambers 22, 24 and 26) defining a passageway (defined mainly by 22, 24 and 26) extending along a longitudinal axis (36) from the first open end to the second open end, a valve seat (28) within the generally cylindrical valve body through which the passageway extends, threads (59) on a portion of the interior surface between the first open end and the second open end, and a circumferential detent groove (60; see figs. 1 and 2) on an exterior surface (radially outer surface) of the generally cylindrical valve body between the first open end and the second open end;
the generally cylindrical valve core is disposed within the passageway of the generally cylindrical valve body and is movable relative to the generally cylindrical valve body in a direction parallel to the longitudinal axis between an open position (position of fig. 2) where the generally cylindrical valve core is not engaged with the valve seat allowing fluid flow through the service connection valve assembly and a closed position (when end 32 engages seat 28) where the generally cylindrical valve core is in sealing engagement with the valve seat preventing fluid flow through the service connection valve assembly, and the generally cylindrical valve core does not project beyond the first open end or the second open end when the generally cylindrical valve core is at the open position (core 14 extends beyond only one end of the body 12, when in the open position; see fig. 2);

a metal-to-metal seal (core 14 and body 12 are both formed from steel 4340; see col. 4, lines 30-32) between the valve seat and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position.
Regarding claim 15, Dunnigan discloses the generally cylindrical valve body (12) is a single piece (see fig. 2), and the generally cylindrical valve core (14) is a single piece (see fig. 2).
Regarding claim 16, Dunnigan discloses an elastomeric sealing element (o-ring 20) configured to form the sealing engagement between the generally cylindrical valve body (12) and the generally cylindrical valve core (14) when the generally cylindrical valve core is at the closed position (position where end 32 of core 14 engages valve seat 28).
Regarding claim 18, Dunnigan discloses the generally cylindrical valve core (14) and the generally cylindrical valve body (12) are configured such that the generally cylindrical valve core is not removable from the generally cylindrical valve body (core 14 is held within body 12 via screw 18).
Regarding claim 19, Dunnigan discloses the generally cylindrical valve core (14) and the generally cylindrical valve body (12) are configured such that the generally cylindrical valve core is removable from the generally cylindrical valve body (removal of screw 18 allows for core 14 to be removed from body 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunnigan, as applied to claim 14 above, in view of WO2013/069618 (“Masayoshi”).
Regarding claim 17, Dunnigan discloses the invention as claimed except for a biasing spring acting on the generally cylindrical valve core and biasing the generally cylindrical valve core toward the open position.
Masayoshi teaches a valve core (9), which is actuated by threaded engagement with an actuator stem, wherein the valve core has a biasing spring (10) acting thereon, biasing the valve core toward an open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dunnigan by employing a .
Response to Arguments
With regards to the previous prior art rejection(s) and the 35 U.S.C. 112(b) rejection(s) of the claims, Applicant’s amendment filed May 28, 2021, has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previous grounds of rejection are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2010/0276622 and GB192529 disclose valves having an externally threaded valve core threadingly engaged with a valve body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753